—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated August 13, 1991, which, inter alia, denied his motion for leave to serve an amended notice of claim.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the proposed amended notice of claim is deemed served.
The plaintiff moved pursuant to General Municipal Law § 50-e (6) for leave to serve an amended notice of claim to correct the date of the accident listed in the original notice of claim. The respondent does not claim that the error was made in bad faith, nor has the respondent demonstrated any actual prejudice, and there is no reason to presume the existence of prejudice from this record. In fact, while the respondent claims that its investigative efforts have been hampered by the incorrect date, it does not appear that any investigation has been attempted. Under the circumstances of this case, the plaintiff is granted leave to serve an amended notice of claim (see, Tucker v Long Is. R. R. Co., 128 AD2d 517). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.